17‐564‐cv 
Ranasinghe v. Kennell 
 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 9th day of April, two thousand eighteen. 

PRESENT:  GUIDO CALABRESI, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

PREMALAL RANASINGHE, 
                  Plaintiﬀ‐Appellant, 

                                        v.                                                    17‐564‐cv 

PATRICK M. KENNELL, GREAT WEST CASUALTY 
COMPANY, KAUFMAN DOLOWICH & VOLUCK, LLP, 
NELSON BROWN & CO., a/k/a NELSON BROWN 
HAMILTON & KREKSTEIN, LLC, JOSEPH J. 
POPOLIZIO, AND JONES, SKELTON & HOCHULI, 
P.L.C.,  
                                               Defendants‐Appellees. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 

 
FOR PLAINTIFF‐APPELLANT:        PREMALAL RANASINGHE, Pro Se, 
                                Staten Island, New York.  
                                 
FOR DEFENDANTS‐APPELLEES          
PATRICK M. KENNELL, GREAT        
WEST CASUALTY CO.,  
KAUFMAN DOLOWICH & VOLUCK,  
LLP, NELSON BROWN & CO. a/k/a  
NELSON BROWN HAMILTON  
& KREKSTEIN, LLC:               PATRICK M. KENNELL, Kaufman Dolowich 
                                & Voluck, LLP, New York, New York. 
 
FOR DEFENDANTS‐APPELLEES         
JOSEPH J. POPOLIZIO AND          
JONES, SKELTON & HOCHULI,  
P.L.C.:                         JUSTIN M. VOGEL, Matthew W. Bauer, Justin 
                                M. Vogel, Connell Foley LLP, Newark, New 
                                Jersey. 

              Appeal from the United States District Court for the Southern District of 

New York (Furman, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.      

              Plaintiff‐appellant Premalal Ranasinghe, proceeding pro se, appeals the 

district court's judgment, entered January 26, 2017, dismissing his third amended 

complaint (the "Complaint") and imposing a filing injunction.  Ranasinghe sued 

defendant‐appellee Great West Casualty Company, an insurance company, and a 

number of attorneys who had represented it in prior litigation.  In an opinion and order 

filed on January 25, 2017, the district court dismissed his claims as duplicative of an 

action then pending in the United States Court of Appeals for the Ninth Circuit, 


                                            ‐ 2 ‐ 
Ranasinghe v. Great W. Cas. Co., 688 F. App’x. 468 (9th Cir. 2017) ("Ranasinghe I"), and as 

barred by res judicata and collateral estoppel.  The District of Arizona granted summary 

judgment dismissing Ranasinghe's claims in January 2015 and awarded Great West 

attorneys' fees of $234,498.70 in March 2015.  The Ninth Circuit appeal was pending 

when the district court ruled here, but on April 20, 2017, the Ninth Circuit affirmed.  

Ranasinghe I.  We assume the parties' familiarity with the underlying facts, the 

procedural history of the case, and the issues on appeal. 

              We review the dismissal of a case as duplicative for abuse of discretion, 

Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir. 2000), and review the district court's 

res judicata and collateral estoppel rulings de novo, Brown Media Corp. v. K&L Gates, 

LLP, 854 F.3d 150, 157 (2d Cir. 2017) (res judicata); M.O.C.H.A. Soc'y, Inc. v. City of 

Buffalo, 689 F.3d 263, 284 (2d Cir. 2012) (collateral estoppel).  

              Ranasinghe's claims are barred by collateral estoppel.  Because Ranasinghe 

I was filed in the Arizona district court pursuant to diversity jurisdiction, the estoppel 

question is governed by Arizona law.  See Semtek Int'l Inc. v. Lockheed Martin Corp., 531 

U.S. 497, 508 (2001) (when a federal court exercising diversity jurisdiction dismisses a 

case on the merits, the preclusive effect of its decision is determined by "the law that 

would be applied by the state courts in the State in which the federal diversity court 

sits").  Under Arizona law, collateral estoppel applies "when the issue or fact to be 

litigated was actually litigated in a previous suit, a final judgment was entered, and the 



                                              ‐ 3 ‐ 
party against whom the doctrine is to be invoked had a full opportunity to litigate the 

matter and actually did litigate it, provided such issue or fact was essential to the prior 

judgment. "  Chaney Bldg. Co. v. City of Tucson, 716 P.2d 28, 30 (Ariz. 1986).  Each of those 

elements has been met. 

              Ranasinghe's claims here are based on the same allegations that he 

litigated in Ranasinghe I: whether an application for attorney's fees was based on false 

time records, whether summary judgment evidence was fraudulent, and whether the 

defendants breached a contract with him.  Ranasinghe argues that he did not have the 

opportunity to litigate whether the summary judgment evidence was fraudulent in 

Ranasinghe I because part of his argument was based on an affidavit which was filed in 

support of the attorney's fees motion, and thus after the summary judgment motion had 

been decided.  Ranasinghe, however, appealed the fee award and raised the same 

argument he raised in this litigation in his appellate brief in the Ninth Circuit.  

Specifically, he argued that because the affidavit contradicted the summary judgment 

evidence, the defendants had committed fraud and summary judgment should be 

vacated.  Accordingly, Ranasinghe both had an opportunity to litigate, and did in fact 

litigate, each of the issues raised in his complaint.  See id. ("When an issue is properly 

raised by the pleadings or otherwise, and is submitted for determination, and is 

determined, the issue is actually litigated. "); Irby Constr. Co. v. Arizona Dep’t of Revenue, 

907 P.2d 74, 77 (Ariz. Ct. App. 1995) (examining the parties' motion papers to determine 



                                             ‐ 4 ‐ 
if issue was actually litigated).  Because Ranasinghe's claims were properly dismissed as 

barred by collateral estoppel, it is not necessary to consider the district court's res 

judicata ruling, or the court’s dismissal of Ranasinghe’s claims as duplicative. 

              Finally, we review the imposition of the filing injunction for abuse of 

discretion.  See Wilson v. Citigroup, N.A., 702 F.3d 720, 723 (2d Cir. 2012).  The district 

court did not abuse its discretion here.  It considered the relevant factors, and 

Ranasinghe was given notice and an opportunity to be heard.  See Moates v. Barkley, 147 

F.3d 207, 208 (2d Cir. 1998) ("The unequivocal rule in this circuit is that the district court 

may not impose a filing injunction on a litigant sua sponte without providing the litigant 

with notice and an opportunity to be heard.").    

              We have considered all of Ranasinghe's arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 5 ‐